DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abitrabi et al. (hereinafter "Abitrabi")(USPAP. 2013/0245949).
Regarding claims 1, 12, and 18, Abitrabi discloses a method for monitoring or controlling a field instrument in a pipeline, the method comprising: 
receiving a plurality of process readings which originated from a plurality of remote terminal units that are distributed along a portion of the pipeline (Pars. 13-15, 30); 
analyzing the received plurality of process readings to determine a plurality of influencing process readings and a target process reading (Par. 31); 
assessing whether the target process reading includes bad data (Par. 31); 
and generating an estimated process reading or updating a parameter of a system model based on the plurality of influencing process readings and based on whether the target process reading includes bad data (Pars. 32, 33).
Regarding claims 2 and 13, Abitrabi discloses switching between a learning mode and an estimation mode based on whether the target process reading includes bad data (Pars. 24 and 31). 

Regarding claim 4, Abitrabi discloses the influencing process readings originated at a plurality of influencing remote terminal units located upstream and downstream of a target remote terminal unit (Pars. 27, 31).
Regarding claim 5, Abitrabi discloses wherein assessing whether the target process reading includes bad data comprises determining whether a communication link to the target remote terminal unit is broken or the received target process reading includes a damaged, faulty, or null data packet (Pars. 31, 32).
Regarding claims 6 and 20, Abitrabi discloses transmitting the estimated process reading to a human machine interface that renders the plurality of influencing process readings and the estimated process reading on a display device (Par. 27), wherein the target process reading is replaced by the estimated process reading when the target process reading includes bad data (Pars. 31-33, 58).
Regarding claims 7 and 15, Abitrabi discloses wherein assessing whether the target process reading includes bad data comprises determining the target process reading includes good data (Pars. 32, 58-60).
Regarding claims 8 and 16, Abitrabi discloses correlating the influence process readings with the target process reading to determine correlated influence process readings (Pars. 55, 59).

Regarding claim 9, Abitrabi discloses discarding uncorrelated influence process readings (Par. 59).

Regarding claim 11, Abitrabi discloses wherein the human machine interface generates a control signal that is transmitted to a field instrument in the pipeline to adjust an attribute in the pipeline (Pars. 12-15).
Regarding claim 17, Abitrabi discloses wherein the online system identification server comprises: a correlation analyzer that correlates the influence process readings to the target process reading (Pars. 55 and 59); and a system modeler that updates the parameter of the system model in the learning mode and stops updating the parameter in the system model in the estimation mode (Pars. 15, 21, 22).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	June 2, 2021